Citation Nr: 0125065	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  99-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to May 
1966.  

In a September 2000 decision, the Board of Veterans' Appeals 
(Board) reopened the veteran's claim of entitlement to 
service connection for hypertension and remanded the case to 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development of the 
record.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
hypertension is related to his active military service.  


CONCLUSION OF LAW

Hypertension was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report as well as various VA and private medical 
opinions, VA outpatient treatment records, and private 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for hypertension.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC Op. No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The veteran in this action asserts that his current 
hypertension disability had its onset during active military 
service.  He contends that some of his service medical 
records may be missing as a result of the National Personnel 
Records Center (NPRC) fire in 1973.  He further contends that 
he had high blood pressure readings during his active 
service, but did not report to sick call because he was 
considering the military as a career.  He has stated that he 
gained a good deal of weight during service and that the 
weight gain in addition to stress contributed to his 
development of hypertension.

A review of the veteran's available service medical records 
reflect a blood pressure reading of 118 over 70 upon 
enlistment examination dated in September 1962.  Upon 
separation examination dated in May 1966, the veteran's blood 
pressure was noted as 124 over 82.  Clinical records dated in 
October 1964 also note a 30-pound weight gain since entry 
into service.  

The veteran's contentions that he experienced high blood 
pressure readings during service are supported by several 
affidavits.  In a July 1984 statement, the veteran's mother 
stated that she was a vocational nurse and that she had 
monitored the veteran's blood pressure during service and 
noted that it was high in 1963 and 1964.  In a December 1984 
statement, R. G., a dentist, noted that the veteran had 
served as his dental assistant during military service from 
July 1963 to December 1965.  He stated that in December 1965 
the veteran had begun to develop problems with hypertension 
related to weight gain and marital difficulties.  He stated 
that the veteran's hypertension problems did begin during 
military service.  

In a February 1985 statement, J. H., stated that he served at 
the veteran's duty station from November 1962 to May 1966, 
and during that time he became aware of the veteran's 
hypertension as well as the tremendous amount of pressure he 
was experiencing to re-enlist.  J. H. stated he was aware of 
the veteran's personal and financial problems because he 
worked with him in adjoining operations for several years as 
a dental assistant.  In an October 1989 statement, J. H. 
noted that during military service he and the veteran were 
dental specialist and medical corpsmen trained and skilled in 
the administration of a proper blood pressure recordation.  
He stated that dental specialists and dental officers within 
their own dental environment frequently monitored each 
other's blood pressure during the tense period of military 
service.  

J. H. stated that he recalled several occasions during which 
fellow medics were doing research papers concerning stress 
and hypertension.  He also recalled that for a period of 
several months people in the medical squadron were doing 
blood pressure checks on their fellow medics.  J. H. stated 
that on several occasions the veteran's diastolic blood 
pressure was in the high 90's and they recommended that he 
have it checked by a physician.  J. H. also stated that on 
more than one occasion he personally recorded a diastolic 
blood pressure reading in the high 90's.  He noted that the 
veteran was concerned about what evidence of a possible 
cardiovascular disease might do to the potential advancement 
of his military career.  

Finally, a February 1990 statement from the veteran's spouse 
reflects that during the year 1967 she was employed as a 
registered Medical Technologist and during that year she 
recorded the veteran's blood pressure.  She stated that on 
several occasions the veteran's diastolic pressure was in the 
range of 100 or moderately above.  The veteran's spouse also 
stated that during 1970, a systolic pressure in excess of 130 
and a diastolic pressure in the mid to high 90's registered 
under various circumstances of activity was common.  

The veteran's contentions are also supported by numerous 
private medical opinions.  A March 1987 statement from M. A., 
M.D. indicates that he attended the veteran in the 1960's.  
He noted that in 1961, the veteran weighed 134 pounds and had 
a blood pressure of 124 over 80.  Dr. M. A. noted that at his 
next visit in 1966, the veteran's weight was 185 and his 
blood pressure was 136 over 88.  Basal metabolism was normal 
and the veteran was counseled to lose weight and carefully 
watch his blood pressure because of the relationship between 
the two.  Dr. M. A. noted the veteran subsequently left the 
community and there was no follow-up.  

An April 1988 lateral renal arteriogram reflects an 
impression of evidence of nephrosclerosis of both kidneys.  
The radiology report was read by Dr. J. S., a private 
physician.  In an April 1988 statement, Dr. J. S. stated that 
the bilateral renal arteriogram demonstrated classic findings 
of long-standing nephrosclerosis including atrophy and 
scarring in the cortex of both kidneys uniformly.  He opined 
that the appearance was consistent with a long-standing 
process and may date back to 1964 or 1965.  The curriculum 
vitae of Dr. J. S. indicates that he is a board-certified 
radiologist.  

A May 1988 statement from Dr. J. D. indicates that she had 
been provided with the results of the veteran's recent 
arteriogram.  Dr. J. D. stated the interpreting radiologist 
felt that it indicated that disease from hypertension had 
been present for a considerable amount of time and that it 
was very conceivable that it dated back to the 1960's.  

A July 1992 statement from Dr. J. V. indicates that the 
veteran had been his patient since February 1990.  He noted 
that he had the records of the veteran's treatment prior to 
that time while under the care of another private physician.  
Dr. J. V. noted that the veteran had had severe hypertension 
in the past and a sustained cerebrovascular accident in 1984, 
primarily related to his hypertension.  Dr. J. V. opined that 
it was certainly a likely probability that the veteran had 
had long-standing hypertension, even years before it was 
discovered and treated.  He also stated that it was certainly 
conceivable that his blood pressure could have been high when 
he was in the service in 1964 and 1965.  Dr. J. V. noted that 
the development of a stroke at such a young age as the 
veteran's was often the result of uncontrolled high blood 
pressure going on for many years.  He noted that although it 
could not be stated with certainty that the veteran's blood 
pressure was elevated while in the service, it was certainly 
a strong possibility that this was the case given his 
subsequent medical development.  

A February 1994 statement from Dr. G. W., a private 
physician, indicates that he had reviewed the April 1988 
renal arteriogram performed by Dr. J. S. and noted that 
physician's findings.  Dr. G. W. stated that based upon his 
current review of the angiographic study, he did not disagree 
with Dr. J. S.'s conclusion.  

In a statement received in July 1994, Dr. T. F., a Clinical 
Associate Professor of Nephrology, stated that he met the 
veteran in November 1993 and had reviewed his original 
medical records.  Dr. T. F. opined that although it was not 
possible to accurately date the onset of the veteran's 
hypertension from the arteriogram, it usually takes 20 plus 
years to develop advanced nephrosclerosis.  Dr. T. F. stated 
that his suspicion was that the veteran had had "essential" 
hypertension probably since the 1960's or even before and 
that this was the beginning of a 20 plus year course that 
eventually culminated in his intracerebral bleed in 1984 and 
the slow destruction/scarring of his kidneys.  Dr. T. F.'s 
curriculum vitae reflects that he is board certified in 
internal medicine and in nephrology.  

In a January 1997 statement, Dr. M. O., a VA physician, 
stated that the veteran had severe hypertension and several 
resulting complications.  Dr. M. O. noted that she had 
reviewed the veteran's prior medical records, including blood 
pressure readings in 1961 and 1966, notes from Doctors G. W., 
J. S., T. F., and J. V., and the renal angiogram in 1988.  
Dr. M. O. stated that based on that, she believed it was 
possible that the veteran had hypertension while he was in 
service in the 1960's.  In a May 2001 follow-up statement, 
Dr. M. O. noted the veteran's blood pressure readings from 
1961 to 1966 were all normal, although the 1966 reading was 
at the upper end of the normal range.  She also noted that 
the 1988 renal angiogram showed nephrosclerosis, which 
typically develops slowly over a period of years.  Dr. M. O. 
stated that she believed the veteran had hypertension during 
service despite no record of elevated blood pressures during 
that time because his 1966 blood pressure reading was at the 
upper end of normal.  She stated that many patients had 
labile hypertension, which is hypertension that fluctuates.  
It may be normal at one reading and elevated at the next.  
She noted it would not be atypical for it to take 25 years to 
develop nephrosclerosis.  Dr. M. O. stated that although she 
believed the veteran might have had hypertension during that 
time period, she was not aware of any proof of it.  

Finally, upon VA examination dated in October 2000, the 
examiner noted that the veteran's claims folder had been 
reviewed prior to examination.  The examiner noted a sitting 
and recumbent blood pressure of 180 over 120.  The examiner 
noted a diagnostic impression of malignant hypertension, 
status post cerebral hemorrhage involving the right 
hemisphere producing left hemiparesis with contraction of 
left upper and lower extremities necessitating a brace on the 
left lower leg and inability to walk without a walking cane.  
Additional diagnoses of a second stroke in 1996 with 
resulting memory loss but no aggravation of paralysis, 
bilateral nephrosclerosis with positive angiography in 1998 
secondary to malignant hypertension, and a seizure disorder 
since 1984 secondary to hemorrhagic stroke, right hemisphere, 
were noted.  The examiner noted that he had reviewed the 
letters submitted by Doctors M. O., J. S., T. F., and J. V. 
and he concurred with their opinion.  The examiner stated 
there was a good possibility that the hypertension started 
while the veteran was on active duty between the dates of 
1962 to 1966, even though there was no recorded evidence that 
he had hypertension during that time.  The examiner noted it 
was very possible that the veteran did not have sustained 
hypertension, but that he had intermittent elevation of his 
blood pressure, so he must concur with the aforementioned 
letters that there was a possibility that the veteran's 
hypertension started in the 1960's.  

The only medical opinion of record which can be said to 
negate the veteran's contentions is a May 1989 independent 
medical opinion in which the examiner opined that the 
veteran's hypertension and subsequent cerebrovascular 
accident and nephrosclerosis were not related to his exposure 
to mercury while in the service.  He stated that in his view 
the veteran had essential hypertension, which resulted in 
typical complications.  Within his report, the examiner noted 
that objective measurements of the veteran's blood pressure 
showed normal levels until 1975 to 1976.  The examiner 
disagreed that the renal arteriogram gave any indication 
about the length of time the veteran had had hypertension.  
He noted that what was present on the study would be 
consistent with ten years or so of an elevated blood 
pressure.  

The aforementioned medical evidence in this action is clearly 
not definitive or overwhelming conclusive.  However, the 
veteran has submitted numerous lay statements from comrades, 
his spouse, and his mother that support his contention of 
having elevated blood pressure readings during service, 
within one year of his discharge from service, and for years 
thereafter.  Although clearly not documented medical 
evidence, several of these statements were provided by 
persons who were reportedly trained at taking blood pressure 
readings.  The veteran's mother, spouse, and at least one 
comrade stated that they actually read the veteran's blood 
pressure between 1963 and 1967 and noted diastolic pressures 
in the 90's.  

Those statements are not inconsistent with the March 1987 
statement of Dr. M. A., a treating physician, who noted a 
blood pressure of 136 over 88 in 1966 as well as a 50 pound 
weight gain since 1961.  That evidence is also consistent 
with the contentions of the veteran.  As noted by Dr. M. O. 
in May 2001, the reading in 1966 was at the high end of 
normal.  

Furthermore, the record reflects at least 6 medical opinions, 
from Doctors J. S., M. O., T. F., J. D., J. V., and the 
October 2000 VA medical examiner, stating that it was 
"possible," "conceivable," a "strong possibility," a "likely 
probability," and a "good possibility" that the veteran's 
hypertension began during his military service.  The Board 
cannot ignore the consistency of these opinions as detailed 
above.  Additionally, each of these physicians reviewed the 
veteran's medical records in forming their opinions and many 
of them noted that they concurred with each other's 
statements.  

The Board notes that the applicable law and regulations do 
not require medical evidence establishing with absolute 
certainty a causal connection between the claimed disability 
and military service.  As previously noted, an approximate 
balance of positive and negative evidence regarding the 
merits of the issue must be resolved in favor of the veteran.

The Board concludes that the aforementioned medical opinions 
in support of the veteran's claim are not speculative and 
demonstrate more than a remote possibility of a causal 
connection between the veteran's hypertension and military 
service.  Each of the opinions is clearly based upon a review 
of the veteran's medical records both during and after 
service.  The Board also notes that the available service 
medical records are sparse and indicate little or no medical 
treatment during the veteran's four years of service.  
Several of the opinions further note that nephrosclerosis is 
a disease which typically takes 20 plus years to develop and 
it was demonstrated on a 1988 arteriogram.  Thus, the Board 
finds that these medical opinions are sufficiently reasoned 
and supported to be competent and credible evidence.  

The Board notes that the May 1989 independent medical 
opinion, which also indicates that the veteran had essential 
hypertension but disagrees as to the time of onset, also 
appears to be competent and credible.  Therefore, the 
positive and negative evidence in this action is at the very 
least in a state of relative equipoise and hypertension may 
not be disassociated from military service.  With all 
reasonable doubt resolved in favor of the veteran, 
entitlement to service connection for hypertension is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

